                Case 3:20-cv-05111-MAT Document 29 Filed 12/14/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT TACOMA

10   CHRISTINE S.,                                       Civil No. 3:20-CV-05111-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on the stipulation of the parties, it is hereby ORDERED that the above-captioned

16   case be REVERSED and REMANDED for further administrative proceedings pursuant to

17   sentence four of 42 U.S.C. § 405(g). On remand, the Appeals Council will instruct the

18   administrative law judge to do the following:

19      1) hold a de novo hearing;

20      2) re-evaluate the claimant's alleged symptoms;

21      3) re-evaluate the opinion evidence of record;

22      4) reassess the claimant's maximum residual functional capacity;

23      5) further evaluate whether the claimant could perform her past relevant work; and

24

     Page 1         ORDER - [3:20-CV-05111-MAT]
                Case 3:20-cv-05111-MAT Document 29 Filed 12/14/20 Page 2 of 2



 1
        6) if warranted by the expanded record, obtain supplemental vocational expert evidence to
 2
              clarify the effect of the assessed limitations on the claimant's ability to perform other
 3
              work in the national economy.
 4
              Upon proper presentation, the Court will consider whether reasonable attorney fees,
 5
     costs, and expenses should be awarded pursuant to the Equal Access to Justice Act, 28 U.S.C. §
 6
     2412(d).
 7
              DATED this 14th day of December, 2020.
 8

 9

10
                                                             A
                                                             Mary Alice Theiler
                                                             United States Magistrate Judge
11

12
     Presented by:
13
     s/ Stephen Dmetruk
14   STEPHEN DMETRUK
     Special Assistant United States Attorney
15   Office of the General Counsel
     Social Security Administration
16   701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
17   Telephone: (206) 615-3725
     Fax: (206) 615-2531
18   stephen.dmetruk@ssa.gov

19

20

21

22

23

24

     Page 2      ORDER - [3:20-CV-05111-MAT]
